Electronically Filed
                                                                       Supreme Court
                                                                       SCMF-12-0000538
                                                                       28-APR-2017
                                                                       05:25 PM
                                NO. SCMF-12-0000538

                   SUPREME COURT OF THE STATE OF HAWAI'I



                             In the Matter of the

                 FEBRUARY 2017 EXAMINATION FOR ADMISSION 

                    TO THE BAR OF THE STATE OF HAWAI'I




              NOTICE OF PASSING THE HAWAI'I BAR EXAMINATION



             The applicants listed below are hereby notified that each has passed the

February 2017 Hawai'i examination for admission to the Bar of the State of Hawai'i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai'i

(RSCH):

Heipua Maija Ah Loy                         Brittany Lynn Grunau
Semmes Hill Bobo                            Hailialoha Dawn Hopkins
Cody Glenn Bowman                           Daniel Anthony Joseph Hugo
John Chesley Burruss                        Blair Ralph Jackson
Kevin Charles Canty                         Joshua Caleb James
Maria Florencia Casavilla                   Jeannin-Melissa Kapuakawekiu
Rhiannon Renee Tereari'i Panlasigui              Russo Jeremiah
   Chandler-'Iao                            Steven Dennis Johnson
David Yi Chen                               Kenneth Scott Kasdan
Ashley Chamonis Chinen                      Christine Jo Kim
Justine May Chmielewski                     Kei Kitatani
Loan Thi Dao                                Stephanie Yeun Kwun Lee
David Russell Denton                        Marker Ellsworth Lovell, Jr.
Jason Alexander Economou                    John Andrew Mannle
Nicole Chieko Edwards-Masuda                Carolina Monserrat Miranda Constanzo
Jasmine Maria Fisher                        Linda Anne Monica
Sean Patrick Fitzsimmons                    Michael Moskowitz
James Clark Glenn, IV                       Gerard Stephen Murphy
Brenda Hustis Gotanda                       Alyssa Mariko Nafarrete

                                          -1­
Masaki Nakayama                              Sol Sung
Semira Noelani Nikou                         Michelle Phuong My Tran
Eileen Munnig Schmidt Nims                   Molly Sarah Turpin
John Timothy O'Connell                       James Edward Wager-Smith
James Takeshi Ogiwara                        Margaret LeAnn Webster
Shannon Bomie Pae                            Christian Wellisch
Noah Kila Peterson                           Nathan Alexander Wersal
Timothy Joseph Rodes                         Keyra Kelia Wong
Rebecca Michelle Salwin                      Jennifer Marie Young
Julie Ann Sparks

       Each applicant is reminded that, until he or she has met all other requirements

as set forth in RSCH Rule 1.3, and has been admitted to practice law by the Supreme

Court of the State of Hawai'i, that applicant may not engage in the practice of law in this

jurisdiction.

                DATED: Honolulu, Hawai'i, April 28, 2017.

                                   BOARD OF EXAMINERS

                                   By:	    /s/ Rochelle R.T. Kaui
                                          Its Secretary




                                            -2­